Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendments filed on 01/17/2022. Claim 1 has been amended. 
Claims 1-11 are pending.
This Action is made Final.
Claim Objections
Objection to Claims 1, 10 are withdrawn due to applicant’s remarks on 01/17/2022:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2010/0033470 in view of Kim et al. US 2012/0105785.
Claim 1: Lee et al. disclose a liquid crystal display comprising: 
(Fig. 2) a gate line 100-Ga [0046]; 
a data line 200-Da crossing the gate line 100-Ga; 
a first voltage line 310-Ca [0069] spaced apart from the gate line 100-Ga; 
a first transistor 601-a (first TFT) [0046] including a first gate electrode connected to the gate line 100-Ga, a first source electrode connected to the data line 200-Da, and a first drain electrode (drain electrode connected to both first liquid crystal capacitor Clc1 and first storage capacitor Cst1) [0047]; 
a second transistor 602-a (second TFT) [0050] including a second gate electrode connected to the gate line 100-Ga, a second source electrode connected to the data line 200-Da, and a second drain electrode (drain output electrode of transistor 602-a) [0051];
a third transistor 701-a (charge control transistor) [0050] including a third gate electrode connected to the first voltage line 310-Ca (first charge control gate voltage) [0069], a third source electrode connected to the second drain electrode (drain electrode of TFT 602-a), and a third drain electrode directly connected to the second voltage line (voltage at end of charge down capacitor Cdown); 
a first liquid crystal capacitor Clc1 [0046] connected to the first drain electrode of the first transistor 601-a; and 
a second liquid crystal capacitor Clc2 [0050] connected to the second drain electrode of the second transistor 602-a.
except
a second voltage line spaced apart from the data line and crossing the first voltage line;
however Kim et al. teach
(Fig. 3) a first voltage line 177 (horizontal reference voltage lines 177, corresponding to to Lee’s first voltage line 310-Ca) and a second voltage line 177 (vertical reference (horizontal reference line 177 and vertical reference voltage lines 177 forming an H-shape);
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Kim’s structure in order to provide improved transmittance and improved side visibility, as taught by Kim [0011];
 
Claim 11: 
Kim et al. teach
a voltage transmitted by the first voltage line 177 and a voltage transmitted by the second voltage line 177 are constant (a steady DC reference voltage) [0098].
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Kim’s structure in order to provide improved transmittance and improved side visibility, as taught by Kim [0011];

Claims 2-5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2010/0033470, Kim et al. US 2012/0105785 as applied to claim 1 above, and further in view of Kim et al. US 2016/0313594 (hereinafter “Kim-594) .
Claims 2-5: 
Kim-594 teaches
Claim 2: (Fig. 4) the first transistor and the second transistor include first/second semiconductor 154a/154b (first semiconductor 154a and the second semiconductor 154b are connected to each other) [0082], and the third transistor includes a second semiconductor 154c spaced apart from the first semiconductor 154a.
Claim 3: (Fig. 5) the first gate electrode 124a and the second gate electrode 124b are connected to each other to form a gate electrode (first gate electrode 124a and the second gate electrode 124b protrude from the gate line 121 and are connected to each other) [0075], (Fig. 4) the first semiconductor 154a overlaps the gate electrode 124, and (Fig. 9) the second semiconductor 154c overlaps the third gate electrode 124c.
Claim 4: (Figs. 4, 5) an edge (horizontal edge) of the first semiconductor 154a is disposed inside an edge of the gate electrode 124a and the gate line 121 in a plan view, and the edge (horizontal edge) of the first semiconductor 154a is spaced apart from the edge (horizontal edges) of the gate electrode 124a and the gate line 121.
Claim 5: (Figs. 4, 5) an edge (horizontal edge) of the second semiconductor 154c is disposed inside an edge of the third gate electrode 124c and the first voltage line 123 in the plan view, and the edge (horizontal edge) of the second semiconductor 154c is spaced apart from the edge of the third gate electrode 124c and the first voltage line 123.
Claim 6: (Fig. 4) the gate line 121 extends in a first direction (X- direction), the first source electrode 173a and the second source electrode 173b include two first branches (173a/173a and 173b) respectively extending in a second direction (Y- direction) perpendicular to the first direction (X- direction), the first drain electrode 175a includes a second branch (downward-vertical branch 175a) disposed between the two first branches (173a/173a and 173b), and a first extended part 123 (at contact hole 185a) connected to the second branch (downward vertical branch 175a); (Fig. 6) the second drain electrode 173c/175b includes a third branch 175b (longer downward-vertical branch) extending in the second direction (Y- direction), and a second extended part 173c connected to the third branch 173b.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2010/0033470, Kim et al. US 2012/0105785, Kim et al. US 2016/0313594 (hereinafter “Kim-594) as applied to claim 6 above, and further in view of Oh et al. US 2017/0317155.
Claim 7: Lee et al. disclose
(Fig. 4) the third drain electrode 175c extends in the second direction (Y-direction).
Oh et al. further teach
(Figs. 2, 4) the second voltage line RL/150 [0046] is spaced apart from the data line DL(140) and is disposed in a same conductive layer as the data line DL/140 (first voltage line 130 is in the same layer as the data line 140 and the second voltage line 150) [0072]
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Oh’s structure in order to provide improved display effect, as taught by Oh [0005];

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2010/0033470, Kim et al. US 2012/0105785, Kim et al. US 2016/0313594 (hereinafter “Kim-594), Oh et al. US 2017/0317155as applied to claim 7 above, and further in view of Kim US 2015/0187318 (hereinafter “Kim-318).
Claims 8, 9: 
Kim-594 teaches
(Fig. 6) the second drain electrode 173c/175b includes a third branch 175b (longer downward-vertical branch) extending in the second direction (Y- direction), and a second extended part 173c connected to the third branch 173b.
Kim-318 teaches
(Fig. 4) a first extended part 175a (upper extended part of drain electrode 175a surrounding contact hole 185a) connected to the second branch (downward-vertical branch 175a), the first extended part (upper extended part of drain electrode 175a) and the second extended part (lower extended part of drain electrode surrounding contact hole 185b) connected to the third branch (upward-vertical branch, equivalent to Kim-594‘s  third branch 173b) [0142] are faced each other with respect to the gate line 121 [0114] in a plan view.
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Kim-318’s structure in order to provide improved luminance, as taught by Kim-318 [0012]; 

Claim 9: 
Kim-594 teaches
(Fig. 3) one terminal end (lower terminal) of the first liquid crystal capacitor Clca includes a first sub-pixel electrode PEa/PXa electrically connected to the first drain electrode (output drain terminal of T1), one terminal end (upper terminal) of the second liquid crystal capacitor Clcb includes a second sub- pixel electrode PEb/PXb electrically connected to the second drain electrode (output drain terminal of T2), and the first sub-pixel electrode PEa/PXa and the second sub-pixel electrode PEb/PXb are faced each other with respect to the gate line Gn/121 in a plan view.
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Kim-594’s structure in order to provide improved display effect, as taught by Kim-594 [0005]; 


Allowable Subject Matter
4.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 10 is the inclusion of the limitation 
“…a third voltage line spaced apart from the gate line and opposing the first voltage line with respect to the gate line, wherein the first extended part overlaps the third voltage line to form a first storage capacitor, and the second extended part overlaps the first voltage line to form a second storage capacitor.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1 and 3.
Lee et al. US 2010/0033470, Kim et al. US 2012/0105785 and Kim et al. US 2016/0313594 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871